Citation Nr: 0613626	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  02-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a 
right knee disorder, status post meniscal repair.

2.  Entitlement to a rating higher than 20 percent for 
limitation of flexion caused by right knee arthritis on and 
after December 3, 2004, and higher than 10 percent prior to 
that date.

3.  Entitlement to a rating higher than 10 percent for a left 
knee meniscal tear.

4.  Entitlement to a rating higher than 10 percent for 
limitation of extension caused by left knee arthritis.

5.  Entitlement to a rating higher than 20 percent for 
limitation of flexion caused by left knee arthritis on and 
after December 3, 2004, and higher than 10 percent prior to 
that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1989 to October 
1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  After the veteran testified at an April 2004 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board, the Board remanded the claims in 
August 2004 for additional development.  As explained below, 
the requested development has taken place, and the Board will 
therefore decide the claim.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

At the time the case was previously before the Board, he was 
service connected for left and right knee impairment, each 
rated 10 percent disabling.  In the remand, additional 
examination was conducted and it was noted that consideration 
of separate ratings should be considered as a result of 
General Counsel Opinions and controlling Court of Appeals for 
Veterans Claims (Court) decisions.  As a result of 
development undertaken, the increases otherwise discussed 
herein were made and separate ratings were assigned for 
limitation of motion due to arthritis.  This development lead 
to the characterization of the issues as set forth on the 
title page.  The December 3, 2004 date is the date of the 
examination detailing the most recent motion limitations.


FINDINGS OF FACT

1.  No more than moderate instability or effusion of the 
right knee has been shown during any part of the appeal 
period.

2.  The evidence reflects that the veteran's right knee 
arthritis has caused no limitation of extension, but caused 
noncompensable limitation of flexion prior to December 2004 
and additional limitation of flexion due to pain from 
repetitive motion on and after December 3, 2004.

3.  The evidence reflects that the veteran did not experience 
frequent episodes of locking, pain, and effusion into the 
joint of the left knee.

4.  The evidence reflects that limitation of extension due to 
arthritis was first noted as of the exam on December 3, 2004.  
Service connection has been granted as of that date and there 
is limitation of flexion to 10 degrees shown from that date.

5.  The evidence reflects that the veteran's flexion was not 
limited to less than 45 degrees prior to December 3, 2004, 
and was not limited to less than 30 degrees as of that date.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an evaluation higher 
than 20 percent for a right knee disorder, status post 
meniscus repair.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2005).

2.  The criteria have not been met for an evaluation higher 
than 10 percent prior to December 3, 2004 or higher than 20 
percent on and after that date for limitation of flexion 
caused by right knee arthritis.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260 (2005).

3.  The criteria have not been met for an evaluation higher 
than 10 percent for a left knee meniscal tear.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5259 (2005).

4.  The criteria have not been met for a rating higher than 
10 percent for limitation of extension caused by left knee 
arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5261 
(2005).

5.  The criteria have not been met for an evaluation higher 
than 10 percent prior to December 3, 2004 and higher than 20 
percent on and after that date for limitation of flexion 
caused by left knee arthritis.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  According to GC, Pelegrini did not require that 
VCAA notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.

In the present case, the RO's initial, September 2001 VCAA 
letter was deficient in that it explained how to establish 
entitlement to service connection but not to an increased 
rating.  It did, however, ask the veteran to "tell us about 
any additional information or evidence that you want us to 
try to get for you."  The RO's error in not providing timely 
VCAA notice as to how to establish entitlement to an 
increased rating any other errors were cured by the Board's 
August 2004 remand and VCAA notification followed by 
readjudication of the veteran's claims.  See Mayfield, slip 
op. at 9.  Specifically, the Appeals Management Center's 
(AMC's) November 2004 letter told the veteran it was still 
working on his claim for increased ratings for both knee 
disorders and, in an attachment entitled, "What the Evidence 
Must Show," that to establish entitlement to these benefits, 
the veteran had to show that his service-connected 
disabilities had gotten worse.  The letter also indicated the 
information or evidence needed from the veteran and, in an 
attachment entitled, "What is the Status of your Claim and 
How You Can Help," the respective responsibilities of VA and 
the veteran in obtaining additional Federal and non-Federal 
evidence.  The AMC also told the veteran about his upcoming 
VA examinations and asked him to send recent medical records.  
VA thus satisfied all four elements of the VCAA's notice 
requirements in the RO's September 2001 letter and the AMC's 
November 2004 letter.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
Here, the veteran was provided with notice of what type of 
information and evidence was needed to establish a higher 
disability rating but was not provided information regarding 
the effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the veteran as to this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Because 
the Board will deny the increased rating claims in this case, 
any questions as to the appropriate effective date to be 
assigned are rendered moot, as there are no new effective 
dates to assign.

Moreover, VA obtained all identified treatment records and, 
as directed by the Board, the AMC provided the veteran with a 
new, December 2004 VA examination as to the severity of both 
knee disorders.  As there is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received, VA complied with the VCAA's duty 
to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Legal Principles Applicable to Claims for Ratings for Knee 
Disabilities

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, the veteran was granted service 
connection for both knee disorders in December 1993 and he 
did not appeal the initial evaluations assigned.  Thus, since 
entitlement to compensation already has been established and 
increased disability ratings for both knees are at issue, 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As to disabilities of the knees, they are analyzed under 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 through 5263.  
Significantly, it is possible to have multiple disability 
ratings for each knee disorder.  Separate ratings may be 
assigned for arthritis and instability of a knee.  See 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 
1998).  Separate ratings may also be assigned for limitation 
of flexion and extension of the same leg.  See VAOPGCPREC 9-
2004 (Sept. 17, 2004).  As explained below, as of the most 
recent rating action, the veteran is receiving multiple 
ratings for each knee.  In addition, some of the increases in 
ratings granting during the appeal period were made effective 
after the date of the claim, so the Board must address 
whether the veteran is entitled to a higher rating during the 
period between the date of the claim and the increase, and as 
of the date of the increase.


Right Knee

When he filed his August 2001 claim for an increase, the 
veteran was receiving a 10 percent rating for a single right 
knee disorder under DC 5257, for slight recurrent subluxation 
or lateral instability.  He had undergone right knee 
arthroscopic surgery with partial resection of the lateral 
meniscus.  In its November 2001 rating decision, the RO 
reclassified the rating as one under DC 5259 for removal of 
semilunar cartilage, symptomatic, and continued the 10 
percent rating.  After the Board's August 2004 remand, the RO 
issued a September 2005 rating decision and SSOC.  In those 
documents, the RO again reclassified the right knee disorder, 
back to DC 5257, terming it a right knee disorder, status 
post meniscal repair, and increased the rating to 20 percent, 
effective the date of the claim.  The RO also assigned a 
separate evaluation for right knee patellar chondromalacia 
with degenerative arthritis based on limitation of flexion, 
with a 10 percent evaluation effective the date of the claim 
and a 20 percent evaluation effective the date of the 
December 3, 2004 VA examination.  The issues on appeal are 
thus: (1) whether the veteran is entitled to a rating higher 
than 20 percent for his right knee disorder status post 
meniscal repair and (2) whether he is entitled to a rating 
higher than 10 percent for limitation of flexion caused by 
his right knee arthritis prior to December 3, 2004, and to a 
rating higher than 20 percent on and after that date.

As to right knee disorder status post meniscal repair, the 
veteran is not entitled to a rating higher than the 20 
percent he is currently receiving.  The July 2001 orthopedic 
clinic note indicated trace edema and trace effusion, with 
positive patellar crepitus and grind, but otherwise 
neurologically intact.  A May 2002 neurology note indicates 
that the knee was stable with no swelling or effusion.  There 
was no mention of right knee instability at the September 
2001 VA examination, and there was no anterior-posterior, 
varus, or valgus laxity.  Similarly, right knee instability 
was not mentioned in the November 2002 VA orthopedic clinic 
note, with no varus, valgus, or AP laxity and negative 
abduction compression and McMurray's tests.  A May 2003 VA 
outpatient treatment (VAOPT) note indicated right knee 
moderate effusion, 1+ medial and lateral laxity with no 
significant anterior or posterior laxity.  A March 2004 VAOPT 
note indicated no true locking or sensations of instability.  
Later in March 2004, a Georgia Medical College treatment note 
indicates moderate effusion with the knee ligamentously 
stable in Lachman's with pain on MacMurry's test.  The 
December 2004 VA examination indicated stable ligaments in 
all planes with mild effusion and moderate to significant 
medial joint line tenderness.  The veteran testified at the 
hearing that he experienced buckling and locking, but that 
his knee did not become unstable frequently, i.e.," maybe 
once a day" (Hearing transcript, p. 8).

Thus, the evidence reflects that the right knee has generally 
been stable and any instability and effusion has been mild to 
moderate at most.  The preponderance of the evidence 
therefore reflects that the right knee instability 
experienced by the veteran since he filed his claim has been 
no more than moderate, warranting a rating no higher than 20 
percent for moderate instability under DC 5257.  The benefit-
of-the-doubt doctrine is thus not for application, and the 
claim for a rating higher than 20 percent for service 
connection for a right knee disorder status post meniscal 
repair must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).

As to the limitation of flexion, arthritis under DCs 5010 and 
5003 is rated based on limitation of motion of the specific 
joint or joints involved.  Where this limitation of motion is 
noncompensable, a 10 percent rating is for application.  
Under DC 5260, limitation of flexion of the leg to 60 degrees 
warrants a noncompensable rating; to 45 degrees warrants a 10 
percent rating; to 30 degrees warrants a 20 percent rating; 
and to 15 degrees warrants a 30 percent rating.  Under DC 
5261, limitation of extension of the leg to 5 degrees 
warrants a noncompensable rating; to 10 degrees warrants a 10 
percent rating, and to 15 degrees warrants a 20 percent 
rating.

The July 2001 orthopedic clinic note indicates range of 
motion from 0 to 110 degrees, diagnosing chondromalacia 
patella; the September 2001 VA examination indicates range of 
motion 0 to 120 degrees, diagnosing degenerative joint 
disease; the November 2002 VA orthopedic clinic note 
indicates range of motion as 0 to 110 degrees, diagnosing 
significant osteoarthritis; the May 2003 VAOPT note indicates 
range of motion from 5 to 90 degrees, diagnosing right knee 
early arthrosis; the March 2004 Georgia Medical College 
treatment note indicated full range of motion; and at the 
December 2004 VA examination range of motion was from 0 to 90 
degrees with severe degenerative arthritis of all three 
compartments and additional limitation of flexion to 45 
degrees with repetitive movement.

Thus, since there was no limitation of extension of the right 
knee, the veteran is not entitled to a separate evaluation 
for limitation of extension.  However, the noncompensable 
limitation of flexion due to the veteran's right knee 
arthritis warrants a rating of 10 percent, but no higher, 
prior to December 2004.  In addition, the additional 
limitation of motion due to pain from repetitive motion 
warrants a rating of 20 percent as of the date that 
additional limitation was documented, the December 3, 2004 VA 
examination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  As 
the preponderance of the evidence reflects that there are no 
right knee symptoms warranting a higher rating under any 
potentially applicable diagnostic code or based on any other 
factors, the benefit-of-the-doubt doctrine is not for 
application, and the claim for a rating higher than 20 
percent on and after December 3, 2004, and for a rating 
higher than 10 percent prior to that date, must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Alemany v. Brown, 9 Vet. App. at 519-20.



Left Knee

At the time he filed his August 2001 claim, the veteran was 
receiving a noncompensable evaluation left knee patella 
chondromalacia under DC 5257.  This evaluation was increased 
to 10 percent in the RO's November 2001 rating decision, 
effective the date of the claim.  After the Board's August 
2004 remand, the RO in September 2005 reclassified this 
disorder as meniscal tear with effusion under DC 5259, and 
continued the 10 percent rating.  The RO also established 
separate ratings for degenerative arthritis with limitation 
of flexion and extension.  The limitation of flexion was 
evaluated as 10 percent effective the date of the claim and 
20 percent on and after the December 3, 2004 VA examination.  
The limitation of extension was evaluated 10 percent 
effective the December 3, 2004 date of the claim.  Thus, the 
issues on appeal are whether the veteran is entitled to: (1) 
a rating higher than 10 percent for his left knee meniscal 
tear with effusion; (2) higher than 10 percent for limitation 
of extension on and after December 3, 2004; and, (3) a rating 
higher than 20 percent for limitation of flexion on and after 
December 3, 2004 and higher than 10 percent prior to that 
date.

As to the left knee meniscal tear rated under DC 5259, the 
veteran is not entitled to a higher rating because there was 
a small amount of swelling and trace edema but no locking or 
effusion into the joint noted in the July 2001 orthopedic 
clinic note, and there was no locking or effusion into the 
joint at the September 2001 VA examination, May 2002 
neurology note, November 2002 orthopedic clinic note, or 
December 2004 VA examination, although there was pain with 
patellofemoral manipulation and otherwise.  There was also 
trace effusion only noted in the March 2004 Georgia Medical 
college treatment note.  The veteran testified at the hearing 
that it was very seldom that the right knee buckled (Hearing 
transcript, p. 10).  Thus, as the preponderance of the 
evidence reflects that there are no frequent episodes of 
locking, pain, and effusion into the joint, the veteran is 
not entitled to a rating higher than 10 percent under DC 
5259.  The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for an increased rating for the 
veteran's left knee meniscal tear must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

As to the limitation of extension and flexion caused by the 
left knee arthritis, the July 2001 orthopedic clinic note 
indicated range of motion as 0 to 100 degrees, with a 
diagnosis of early degenerative joint changes; the September 
2001 VA examination indicated range of motion of 0 to 120 
degrees, with a diagnosis of degenerative joint disease; the 
November 2002 Orthopedic Clinic note indicated range of 
motion of 0 to 110 degrees, with a diagnosis of significant 
osteoarthritis and linear signal of the lateral meniscus; the 
March 2004 Georgia Medical College treatment note indicated 
full range of motion; and, at the December 2004 VA 
examination, there was 10 to 120 degrees of motion without 
pain and 0 to 130 degrees with pain, with a diagnosis of 
significant degenerative arthrosis.  The examiner also noted 
left knee range of motion was limited 10 additional degrees 
of both flexion and extension with repetitive motions.

Based on the above, the veteran is not entitled to a rating 
higher than those he is receiving for the limitation of 
extension or flexion caused by his left knee arthritis.  As 
to extension, since at the December 2004 VA examination there 
was limitation of extension with and without pain to 10 
degrees, the veteran is entitled to a rating of 10 percent 
under DC 5261 and DeLuca as of that date.  This was the 
assigned effective date of the grant of service connection.  
There is no evidence of limitation of extension prior to this 
exam and there has been no disagreement with the assigned 
effective date of service connection.

In addition, the pain and other symptoms that the veteran has 
experienced have been fully accounted for by the higher 
ratings he has received for limitation of flexion and 
extension based partly on pain and painful motion, so he is 
not entitled to even higher ratings under DeLuca or 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2005).  Thus, the preponderance of the 
evidence reflects that the veteran is not entitled to a 
higher ratings for limitation of extension or flexion caused 
by his left knee arthritis, the benefit-of-the-doubt doctrine 
is therefore not for application, and the claims for 
increased ratings for these limitations must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


Extraschedular Considerations

Finally, as to both knees, the veteran is not entitled to an 
extraschedular evaluation.  Although at the April 2004 
videoconference hearing he described problems with his job as 
a correctional officer due to his knees, he also indicated 
that he has never missed any time from work due to his knee 
flare-ups and was not concerned about losing his job as a 
result of knee problems (Hearing transcript, p. 14).  Thus, 
there is no indication the average industrial impairment from 
either knee disability is in excess of that contemplated by 
the assigned evaluations.  Moreover, the veteran has not been 
frequently hospitalized for his knee disabilities, and the 
manifestations of these disabilities are fully contemplated 
by the schedular criteria and DeLuca factors.  Thus, referral 
of this case for extra-schedular consideration is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2005).  See also Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



	(CONTINUED ON NEXT PAGE)




ORDER

The claim for a rating higher than 20 percent for a right 
knee disorder, status post meniscal repair, is denied.

The claim for a rating higher than 20 percent for limitation 
of flexion due to right knee arthritis on and after December 
3, 2004, and higher than 10 percent prior to that date, is 
denied.

The claim for a rating higher than 10 percent for a left knee 
meniscal tear is denied.

The claim for a rating higher than 10 percent for limitation 
of extension caused by left knee arthritis is denied.

The claim for a rating higher than 20 percent for limitation 
of flexion caused by left knee arthritis on and after 
December 3, 2004, and higher than 10 percent prior to that 
date, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


